DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 12/20/2021 in which claims 1-20 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Examiner's Amendment
Authorization for this examiner’s amendment was given in an interview with Attorney Matthew Linder (75246) on 2/01/2022.
The application has been amended as follows: 

1. (currently amended) A computer-implemented method for scoring an entity, the method comprising the steps of: accessing a set of case records and extracting case text from each case record; applying a text pre-processing rule to remove text from the case text of each case record; receiving a specification of a number of topics of a on a match probability between the respective case text of each case record and the weight assigned to each word in the series [[or]]of words included in the one of the number of topics, clustering the number  of topics into a plurality of clusters according to a predetermined cluster number; generating and transmitting dashboard data for presentation at a client device, the dashboard data comprising an identification of a largest cluster among the plurality of clusters and an identification of at least one topic within the largest cluster; and identifying at least one identified case record within the largest cluster in response to user input.

11. (currently amended) An apparatus comprising: a processor; and a memory that stores a plurality of instructions, which, when executed by the processor, cause the apparatus to: access a set of case records and extract case text from each case record; apply a Lemmatization function to normalize the case text of each case record; receive a specification of a number of topics of a generative model, build the generative model, wherein the generative model is based on the case text and includes the number of topics, and wherein each topic of the number of topics includes a series of words and a corresponding weight assigned to each word in the series of words, match each case record to one of the number of topics based on a match probability between the respective case text of each case record and the weight assigned to each word in the of words included in the one of the number of topics, cluster the number of topics into a plurality of clusters according to a predetermined cluster number; generate and transmit dashboard data for presentation at a client device, the dashboard data comprising a cluster size for at least one cluster among the plurality of clusters and an identification of at least one topic within the at least one cluster; and identify at least one identified case record within the at least one cluster in response to user input.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record doesn’t adequately teach or suggest the limitations found in the independent claims.  Amendments made to the claims are very specific to where any combination of references wouldn’t be obvious to one of ordinary skill in the art to combine.  Specifically, the claims teach receiving a specific number of topics in a generative model, case text and the number of topics are used to build the model wherein each topic includes a series of words with a weight, and this is used to match each case record to the topics based on a probability between the case text of the case records and the weight assigned to each word from the topics.  Although prior art of record contains weights, topics, matching probabilities, and machine learning, the exact use of how these functions are intertwined is non-obvious and isn’t adequately taught in the prior art of record.  Furthermore, the Remarks made of 12/20/2021 have been fully considered and is persuasive for allowance of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cookson et al. US 20160259778 A1 teaches Extracting and Utilizing Information from Digital Communications (Title).
Fern et al. US 20170161372 A1 teaches operations on an email to analyze the text and generate a coherent summary (Abstract).
Takano et al. US 20020099685 A1 teaches each of the words included in both the topic words and a searched document, an overall weight is calculated from the weight of the word in the topic words and the weight (e.g., frequency) of the word in the searched document (e.g., product of both weights), and the weights of all such words may be summed (totaled) to obtain a relevance score (paragraph [0067]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 1, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152